Citation Nr: 1760063	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to an increased evaluation for residuals of a left knee trauma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The March 2008 rating decision, in relevant part, reopened and denied a claim of entitlement to service connection for a right knee disability and denied a rating in excess of 10 percent for limitation of flexion of the left knee.  A notice of disagreement was received in June 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

In June 2015, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

In January 2016, the Board, in pertinent part (1) denied entitlement to a rating in excess of 10 percent for a left knee disability manifested by limitation of motion; and (2) found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a right knee disability.

The Veteran subsequently appealed the Board's denials.  In an August 2016 Joint Motion for Partial Remand (joint motion) and Order, the Court of Appeals for Veterans Claims (Court) vacated the Board's January 2016 decision with respect to these issues and remanded the claims to the Board for further adjudication.

The January 2016 Board decision had also granted entitlement to a separate rating of 10 percent for instability of the left knee.  The Veteran did not wish to pursue an appeal with respect to this rating, and it is not before the Board for consideration.

In April 2017, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a right knee disability.  It remanded the claims of entitlement to service connection for a right knee disability and entitlement to a rating in excess of 10 percent for a left knee disability for additional development.  The claims have now been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is in relative equipoise with respect to the question of whether the Veteran's right knee disability developed secondary to his service-connected left knee disability.

2.  The Veteran's left knee disability has manifested by objective evidence of painful movement, extension that was limited to no more than zero degrees and flexion that was limited to no less than 115 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in dislocation or removed the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of left knee trauma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in October 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran contends that his right knee disability is related directly to service or as secondary to a service-connected left knee disability.  

In terms of current disability, the Veteran has been diagnosed with right knee osteoarthritis.  (See June 2017 VA examination report.)  

Service treatment records reflect that the Veteran neither complained of nor sought treatment for symptoms associated with a right disability during service.  Furthermore, the only direct service connection etiology opinions weigh against the claim.  

The etiology opinions pertaining to secondary service connection, however, are in relative equipoise.  The Board notes that there are multiple VA examination reports that find the Veteran's right knee disability is less likely than not caused or aggravated by his service-connected right knee disability.  (See August 2005 VA joints examination report; June 2017 VA knee and lower leg conditions examination report.)  These opinions contain thorough discussions of the Veteran's medical history, and the examiners explain the bases of their opinions through discussion of pertinent medical principles.  The Board therefore finds that these opinions are highly probative.

However, the record also contains a September 2009 statement from the Veteran's private physician.  She noted that, as a result of his service-connected left knee fracture, the Veteran has had to bear more weight on his other side.  She noted that "[b]earing his weight on his other [right] knee also cause[d] degenerative problems in the other side."  The Board acknowledges that this opinion is not as thorough as those that weigh against the claim.  Nor does it contain as detailed an explanation of the mechanism by which altered weightbearing due to pain or disability in one lower extremity can result in the development of disability in the other lower extremity.  The Board notes, however, that the private opinion appears to be based on an accurate understanding of the Veteran's pertinent history, as the record does reflect that the Veteran has had pain on weightbearing.  (See, e.g., July 2015 knee and lower leg conditions VA examination report.)  Furthermore, this opinion was authored by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Finally, the private opinion is not probatively refuted by the VA opinions.  

The Board will therefore find that the evidence is in relative equipoise with respect to whether the Veteran's right knee disability was at least as likely as not caused his service-connected left knee disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a right knee disability is warranted.

II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in the assignment of staged ratings, which are different levels of compensation from the time that the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The claim of entitlement to a rating in excess of 10 percent for a left knee disability was remanded by the Board in May 2017 in order to comply with the January 2016 joint motion's instruction to "obtain an adequate medical examination of the left knee that provides the measurements, or explanation why such measurements cannot be provided, required by Correia."  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

Following the May 2017 remand, the Court held in Sharp v. Shulkin, 29 Vet. App. 26 (2017) that the Board may accept a VA examiner's assertion that he or she cannot offer an opinion on additional limitation during flare-ups without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

Unfortunately, while the Veteran did report for the June 2017 examination, he did not cooperate with the examiner's attempts to evaluate his knee, with the examiner noting that the Veteran "refused to be evaluated due to severe 'low back pain' / reports not being able to assume a supine evaluation in the examination table due to low back pain."  [Capitalization omitted.]

VA's duty to assist a veteran in developing the facts and evidence pertinent to an appellant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the responsibility of appellants to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).   In this case, the Board will have to evaluate the Veteran's left knee disability without the advantage of any information that may have been obtained on examination that would have addressed the concerns that were raised in Correia and Sharp.  

Disabilities of the knee and leg are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Veteran is currently in receipt of a 10 percent rating for limitation of motion of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5260.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

The Veteran's current 10 percent rating was assigned based on objective evidence of painful motion, even though neither flexion nor extension was to a degree that would warrant a compensable rating under Diagnostic Codes 5260 or 5261.    

During the period that is covered by this appeal, the Veteran has undergone VA examinations of his left knee in October 2007 and July 2015.  

At the October 2007 examination, the Veteran reported increased pain, decreased range of motion, and swelling.  He reported a decreased ability to walk for a long period of time and an inability to squat or kneel secondary to pain.  He reported difficulty climbing stairs and complained of a frequent cracking sound.  He has awoken with pain several times.  He described the pain as sharp and constant and described locking.  He rated the pain as 5 out of 10 in severity.  He reported that he has difficulty doing household chores, avoids mowing the lawn, and does not play sports secondary to knee pain flare-ups.  On examination, flexion was to 120 degrees and extension was to 0 degrees with pain at 120 degrees.  He was additionally limited by pain during repetitive use of the left knee during physical examination, but was not additionally limited by fatigue, weakness, lack of endurance, or coordination. 

At the July 2015 examination, the Veteran reported that his pain had increased lately.  He described weekly flare-ups that last hours.  He reported having functional loss in the form of loss of ambulation tolerance.  On examination, left knee flexion was to 115 degrees and extension was to 0 degrees.  The decreased range of motion was due to pain.  There was no additional functional loss or range of motion loss after three repetitions.  

The Board notes that neither examination report describes a limitation of extension or of flexion that would warrant a 10 percent rating.  (As noted above, the Veteran's current 10 percent rating is based on painful motion.)  This conclusion takes into consideration the functional limitations that were described to the VA examiners or were observed by the examiners on examination.  Therefore, the assignment of a rating or ratings in excess of 10 percent for limitation of motion of the left knee is not warranted.

The Board has also considered whether increased or separate ratings may be assigned under any of the other potentially applicable diagnostic codes.  In the absence of ankylosis (Diagnostic Code 5256), tibia and fibula impairment (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263), entitlement to increased or separate ratings for these conditions is not warranted.  In the absence of a meniscal condition (see July 2015 VA examination report), entitlement to a separate rating under Diagnostic Codes 5258 (dislocated semilunar cartilage) or 5259 (symptomatic removal of semilunar cartilage) is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is granted.

Entitlement to an increased evaluation for residuals of a left knee trauma, currently evaluated as 10 percent disabling, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


